DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 10-11, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAKARIYA et al (US 20180182279 A1).
              Regarding Claim 1, SAKARIYA et al teaches a pixel driving circuit (Fig. 30, mixed digital and analog unit  (pixel drive circuit) Figs. 25-30, Paragraph 0094-0096) for providing a signal to a to-be-driven element, the pixel driving circuit comprising: a driving sub-circuit (a drive sub‐circuit composed of a drive transistor, a switch, and a capacitor Cs), 

a data writing sub-circuit (a write transistor (data write) for writing amplitude data)) , 
wherein the driving sub-circuit is electrically coupled to the duration control sub- circuit and the data writing sub-circuit, respectively, the data writing sub-circuit is configured to transmit a data signal to the driving sub-circuit, the duration control sub- circuit is configured to control a turned-on duration of the driving sub-circuit, and the driving sub-circuit is configured to control a current of the to-be-driven element according to the data signal during the turned-on duration (The driver sub-circuit is electrically connected to the duration control sub-circuit and the write transistor, the write transistor is used to transmit amplitude data, and the duration control sub-circuit is used to control the on‐time of the switch, and the on‐time of the switch determines the driver. The light‐emitting driving duration of the circuit; the current generated by the driving transistor is generated by the amplitude data stored in the capacitor Cs). (Figures 5, 8, 10, 28‐30; Paragraphs 0055‐0076, 0099‐0109).

              Regarding Claims 2-3, SAKARIYA et al teaches the pixel driving circuit wherein the duration control sub- circuit comprises a comparator (834 in Fig.8)  coupled to a reference voltage signal line (Fig.8; Paragraph 0070-0071), the driving sub- circuit and a duration signal line, and the comparator is configured to compare a duration signal input from the duration signal line with a reference voltage signal provided through the reference voltage signal line, and output a comparison signal to control the turned-on duration of the driving sub-circuit’ wherein the reference voltage signal is a triangular wave signal or a sine wave signal (which is used to control the current of the light‐emitting element during the on‐time duration; the duration control sub‐circuit includes a comparator, and the output end of the comparator is connected to The control end of the switch is connected, one input end is connected to the counter that counts the PWM clock (the PWM clock line corresponds to the duration signal line) (the 

              Regarding Claims 10, SAKARIYA et al teaches the display apparatus, comprising a to-be-driven element and the pixel driving circuit, wherein the pixel driving circuit is coupled with the to-be-driven element, and the to-be-driven element is a current-driven light emitting diode. (paragraphs 0056-0058, 0061‐0064, 0071-0074).

              Regarding Claims 11, SAKARIYA et al teaches the display apparatus wherein the display apparatus comprises a plurality of sub-pixels, the pixel driving circuit comprises a plurality of pixel driving circuits, and each of the plurality of sub-pixels is provided with one of the pixel driving circuits for driving the to-be-driven element in the sub-pixel to emit light. (paragraphs 0059‐0066).

              Regarding Claims 13, SAKARIYA et al teaches the method for driving a pixel driving circuit, wherein the pixel driving circuit and the method comprises: writing a data signal into the driving sub-circuit; writing an operation control signal to control the driving sub-circuit to be turned-on to drive the to-be-driven element to emit light according to the data signal; and controlling a turned-on duration of the driving sub-circuit to control a light emitting duration of the to-be-driven element. (paragraphs 0056, 0061‐0063, 0074,0104, 0109, Figures 10, 30).



              Regarding Claims 15-16, SAKARIYA et al teaches the display apparatus, comprising a to-be-driven element and the pixel driving circuit, wherein the pixel driving circuit is coupled with the to-be- driven element, and the to-be-driven element is a current-driven light emitting diode. (paragraphs 0056-0058, 0061‐0064, 0071-0074).

Allowable Subject Matter
Claims 4-9, 12, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/VIJAY SHANKAR/Primary Examiner, Art Unit 2622